                    Case 17-13030-MFW          Doc 311        Filed 02/26/19         Page 1 of 13



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                   Chapter 11

    LIFE SETTLEMENTS ABSOLUTE                               Case No. 17-13030 (MFW)
    RETURN I, LLC, et al.,1                                 (Jointly Administered)

                                 Debtors.                   Related D.I.: 265, 281



        ORDER PURSUANT TO 11 U.S.C. §§ 105, 363, 365, 503 AND 507 AND FED. R.
         BANKR. P. 2002, 6004, AND 6006 (A) ESTABLISHING BID AND AUCTION
      PROCEDURES FOR THE PROPOSED SALE OF SUBSTANTIALLY ALL OF THE
    DEBTORS’ ASSETS; (B) APPROVING THE PURCHASE AND SALE AGREEMENT;
    (C) APPROVING RELATED BID PROTECTIONS; (D) SCHEDULING AN AUCTION
     AND A SALE HEARING AND APPROVING NOTICE THEREOF; (E) APPROVING
        PROCEDURES FOR DETERMINING CURE AMOUNTS FOR EXECUTORY
     CONTRACTS AND UNEXPIRED LEASES TO BE ASSUMED AND ASSIGNED AND
             NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF

            Upon consideration of the Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 And 507

and Bankruptcy Rules 2002, 6004 and 6006 for (I) Entry of an Order (A) Establishing Bid and

Auction Procedures Related to the Sale of Substantially All of the Debtors’ Assets; (B)

Approving Related Bid Protections; (C) Scheduling an Auction and Sale Hearing; (D)

Establishing Certain Notice Procedures for Determining Cure Amounts for Executory Contracts

and Unexpired Leases to be Assumed and Assigned; and (E) Granting Related Relief; and (II)

Entry of an Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and

Clear of All Liens, Claims, Encumbrances and Interests; and (B) Authorizing the Assumption

and Assignment of Certain Executory Contracts and Unexpired Leases [D.I. 265] (the “Sale


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC (5731). The
mailing address for the Debtors, solely for purposes of notices and communications, is: 6650 Rivers Avenue, Suite
105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough LLP, c/o Shane
G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan T. Miller, 600
N. King Street, Suite 400, Wilmington, DE 19801.



{BAY:03428727v10}
                    Case 17-13030-MFW        Doc 311       Filed 02/26/19        Page 2 of 13



Motion”)2 of the above-captioned debtors and debtors in possession (collectively, the

“Debtors”); and the Court having determined that the relief provided herein is in the best interest

of the Debtors, their estates, their creditors and other parties in interest; and due and adequate

notice of the Sale Motion having been given under the circumstances; and upon the record of the

hearing on the Sale Motion, and the full record of these cases; and after due deliberation thereon;

and good and sufficient cause appearing therefor, it is hereby:

          FOUND AND DETERMINED:3

          A.         This Court has jurisdiction over the Sale Motion and the transactions

contemplated by the Purchase and Sale Agreement pursuant to 28 U.S.C. §§ 157 and 1334, and

this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O). Venue in

this district is proper under 28 U.S.C. §§ 1408 and 1409.

          B.         Good and sufficient notice of the Sale Motion and the relief sought therein has

been given under the circumstances, and no other or further notice is required except as set forth

herein.

          C.         A reasonable opportunity to object or to be heard regarding the relief provided

herein has been afforded to parties-in-interest.

          D.         The notice proposed by the Debtors is appropriate and reasonably calculated to

provide all interested parties with timely and proper notice of the relief sought in the Sale

Motion.



2
 Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motion or the revised Purchase and Sale Agreement attached to the Notice of Revised Bid Procedures and Order
Related to Same between The Settlement Group, Inc. (the “Proposed Purchaser”) and Life Settlements Absolute
Return I, LLC and Senior LS Holdings, LLC (the “TSG Purchase and Sale Agreement”), as applicable.
3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.


{BAY:03428727v10}                                  2
                    Case 17-13030-MFW        Doc 311     Filed 02/26/19    Page 3 of 13



         E.          The TSG Purchase and Sale Agreement attached hereto as Schedule 4 represents

the best offer the Debtors have received as a result of their post-petition efforts to market the

Property.4

         F.          No party, to date, has offered to enter into an agreement for the purchase of the

Property on terms presently acceptable to the Debtors other than the Proposed Purchaser, as set

forth in the TSG Purchase and Sale Agreement.              The execution of the Purchase and Sale

Agreement is a necessary prerequisite to determining whether any party other than the Proposed

Purchaser is willing to enter into a definitive agreement for the acquisition of the Property on

terms acceptable to the Debtors and their creditor constituencies.

         G.          The Debtors have articulated good and sufficient business reasons for this Court

to approve: (a) the Revised Bid Procedures; (b) the scheduling of a bid deadline, Auction and

Sale Hearing with respect to the proposed sale of the Property; (c) payment of the Break-Up Fee

and Expense Reimbursements; and (d) the establishment of procedures to fix the Cure Amounts

to be paid pursuant to section 365 of the Bankruptcy Code in connection with the assumption,

assignment and/or transfer of certain executory contracts and unexpired nonresidential real

property leases (the “Designated Executory Contract”).

         H.          The Revised Bid Procedures are reasonably designed to maximize the value to be

obtained for the Property.

         I.          The Break-Up Fee and the Expense Reimbursements is: (a) commensurate to the

real and substantial benefit conferred upon the Debtors’ estates by the Proposed Purchaser and

BPCP; (b) reasonable and appropriate in light of the size and nature of the proposed sale,

comparable transactions, the commitments that have been made, and the efforts that have been


4
 The TSG Purchase and Sale Agreement was received after the BPCP original stalking horse APA was executed
and filed with this Court.


{BAY:03428727v10}                                3
                    Case 17-13030-MFW        Doc 311     Filed 02/26/19     Page 4 of 13



and will be expended by the Proposed Purchaser; and (c) necessary to induce the Proposed

Purchaser to continue to pursue the purchase of the Property and to be bound by the Purchase

and Sale Agreement.

          J.         The assurance of the payment of the Break-Up Fee and Expense Reimbursements:

(a) will promote more competitive bidding by inducing the Proposed Purchaser’s bid, which

otherwise would not have been made and which may be the highest and/or best available offer

for the Property; (b) induced the Proposed Purchaser to, conduct extensive due diligence and

propose the transaction, including, among other things, submission of a bid that will serve as a

minimum bid on which all other bidders can rely; and (c) will provide a benefit to the Debtors’

estates by increasing the likelihood that the price at which the Property is sold will reflect market

value.5

          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

          1.         The request for entry of the Bid Procedures Order is GRANTED as provided

herein.

          2.         All objections to the request for entry of the Bid Procedures Order or the relief

provided herein, to the extent not provided for herein or that have not been withdrawn, waived or

settled, and all reservations of rights included therein, hereby are overruled and denied on the

merits.

          Approval of the Purchase and Sale Agreement and Bid Procedures

          3.         Immediately upon entry of this Bid Procedures Order, the TSG Purchase and Sale

Agreement executed on February 19, 2019, as revised and modified herein, shall be binding

upon the parties thereto in accordance with its terms. For the avoidance of doubt, to the extent


5
 The Break-Up Fee and Expense Reimbursements likewise induced BPCP to make the original stalking horse bid
and conduct extensive due diligence.


{BAY:03428727v10}                                4
                    Case 17-13030-MFW       Doc 311    Filed 02/26/19   Page 5 of 13



any conflict between the terms of the TSG Purchase and Sale Agreement and the terms of this

Bid Procedures Order, the terms of this Bid Procedures Order shall control.

         4.          The Revised Bid Procedures, in substantially the form attached hereto as

Schedule 1, are incorporated herein, approved in their entirety except as otherwise provided

herein, and shall apply with respect to the sale of the Property. The Debtors are authorized to

take all actions incidental, necessary and appropriate to implement the Revised Bid Procedures.

         5.          A break-up fee plus expense reimbursement is hereby allowed and granted as an

administrative expense pursuant to 11 U.S.C. § 503(b)(1) to the Proposed Purchaser in an

amount not to exceed $300,000, and subject to invoices being presented and subject to review

pursuant to the terms of this Bid Procedures Order (the “TSG Break-Up Fee and Expense

Reimbursement”). A break-up fee plus expense reimbursement is also hereby allowed and

granted as an administrative expense pursuant to 11 U.S.C. § 503(b)(1) to BPCP Life Settlement

LLC (“BPCP”) in an amount not to exceed $300,000, and subject to invoices being presented

and subject to review pursuant to the terms of this Order (the “BPCP Break-Up Fee and

Expense Reimbursement” and, together with the TSG Break-Up Fee and Expense

Reimbursement, the “Break-Up Fee and Expense Reimbursements). The Proposed Purchaser

and/or BPCP shall file a notice with the Court of the amount of its Break-Up Fee and Expense

Reimbursement, including any and all supporting documents, by April 18, 2019.

         6.          The Proposed Purchaser and BPCP may seek to have the Break-Up Fee and

Expense Reimbursements paid as part of any closing on the sale of the Property, or otherwise

pursuant to 11 U.S.C. § 506(c) or any such other applicable means.          This Court shall retain

jurisdiction to hear any dispute with respect to BPCP or the Proposed Purchaser’s entitlement to

the Break-Up Fee and Expense Reimbursements as set forth herein; (ii) all expenses for which




{BAY:03428727v10}                               5
                    Case 17-13030-MFW       Doc 311    Filed 02/26/19    Page 6 of 13



payment is sought via the Break-Up Fee and Expense Reimbursements must be both (a)

reasonable and (b) documented; and (iii) the Office of the United States Trustee and creditors of

the Debtors shall have the opportunity to object to expenses for which payment is sought via the

Break-Up Fee and Expense Reimbursements by filing such objection within ten (10) days after

documentation of such expenses is filed, but in all cases prior to the Sale Hearing. The Court

will determine all disputes relating to the Break-Up Fee and Expense Reimbursements at the Sale

Hearing, including whether such expenses are payable at the closing of any sale of the Property

pursuant to 11 U.S.C. § 506(c).

         7.          As further described in the Revised Bid Procedures, the deadline for submitting

bids for the Property (the “Bid Deadline”) is April 12, 2019, at 5:00 p.m. (prevailing Eastern

Time).        No bid shall be deemed to be a Qualifying Bid (as defined in the Revised Bid

Procedures) or otherwise considered for any purposes unless such bid meets the requirements set

forth in the Revised Bid Procedures. As set forth in the Revised Bid Procedures, any Qualifying

Bid shall provide sufficient cash to pay, in full, at closing, an amount equal to or greater than the

aggregate of (a) the consideration offered for the Property in the Purchase and Sale Agreement,

plus (b) the Break-Up Fee and Expense Reimbursements (i.e., $600,000.00), plus

(c) $100,000.00. For the avoidance of doubt, all subsequent bids submitted by the Proposed

Purchaser or BPCP shall be credited $300,000.00 to account for their own Break-Up Fee and

Expense Reimbursement.

         8.          The Debtors may conduct an Auction in accordance with the Revised Bid

Procedures. If one or more Qualifying Bids are timely received by the Debtors in accordance

with the Revised Bid Procedures, the Auction shall take place on April 17, 2019 at 9:00 a.m.

(prevailing Eastern Time), at the offices of Nelson Mullins Riley & Scarborough LLP, 104




{BAY:03428727v10}                               6
                    Case 17-13030-MFW         Doc 311     Filed 02/26/19     Page 7 of 13



South Main Street, Suite 900, Greenville, SC 29601, or such other place and time as the Debtors

shall notify the Proposed Purchaser, any Qualifying Bidders (as defined in the Bid Procedures),

and other invitees (as determined by the Debtors). If, however, no Qualifying Bid is received by

the Bid Deadline, then the Auction will not be held, and the Debtors shall designate the Proposed

Purchaser as the Prevailing Purchaser and seek Bankruptcy Court approval of the Purchase and

Sale Agreement.

         9.          At any Auction, Qualified Bidders must submit bids in cash increments of at least

$100,000 higher than the previous bid, subject and as set forth in the Bid Procedures.

         10.         Each Qualifying Bidder participating at the Auction will be required to confirm

that it has not engaged in any collusion with respect to the bidding or the Sale. All bidding

activity at the Auction shall be transcribed, videotaped, or both. The Auction will be conducted

openly, and any of the Debtors’ creditors will be permitted to attend.

         11.         After the Auction, the Debtors shall file notice of the identity of the successful

bidder, back up bidder, and the amount of the winning bid and back up bid with the court by the

earlier of (a) 5 business hours after the close of the Auction or (b) noon on the first business day

after the close of the Auction. At that same time, the Debtors shall serve notice of the same by

fax, email or (if neither is available) overnight courier to all counterparties whose contracts are to

be assumed and assigned and to all creditors who have requested the same in writing and

provided their fax numbers, email address, or street address to counsel for the Debtors.

         12.         In the event that (a) an Auction is conducted, the deadline for objections related to

the conduct of the Auction itself shall be at the Objection Deadline; and (b) the Auction results in

a Successful Bidder other than the Stalking Horse Bidder, the deadline for objections relating to

(i) the form of Sale Order approving such Successful Bidder’s asset purchase agreement, and




{BAY:03428727v10}                                  7
                    Case 17-13030-MFW         Doc 311      Filed 02/26/19     Page 8 of 13



(ii) the proposed asset purchase agreement between the Debtors and such Successful Bidder shall

be at the Objection Deadline.

         Scheduling of Sale Hearing and Related Notices

         13.         The Notice of Auction and Sale Hearing, substantially in the form attached as

Schedule 2 hereto (the “Notice of Auction and Sale Hearing”), is approved.

         14.         The Sale Hearing shall be held before this Court on April 30, 2019 at 10:30 a.m.

(prevailing Eastern Time).

         15.         Objections to the sale of the Property, or the relief requested in the Sale Motion, if

any, must: (a) be in writing; (b) comply with the Bankruptcy Rules and the Local Rules; (c) be

filed with the clerk of the Bankruptcy Court for the District of Delaware, Third Floor, 824

Market Street, Wilmington, Delaware 19801, on or before 4:00 p.m. (prevailing Eastern Time)

on April 23, 2019 (the “Objection Deadline”); and (d) be served so as to be received by no later

than the Objection Deadline, on the parties identified in Exhibit A attached hereto (the “Notice

Parties”). All objections must state with specificity the nature of such objection and will be

heard by the Court at the Sale Hearing.

         16.         On or before five (5) days after entry of this Order, the Debtors will cause the

Notice of Auction and Sale Hearing and this Order to be sent by first-class mail postage prepaid

to all parties that were served with the Sale Motion.

         16.         In addition to the foregoing, electronic notification of this Sale Motion, this Order

and the Notice of Auction and Sale Hearing also will be posted on the Court’s website at

http://www.deb.uscourts.gov.




{BAY:03428727v10}                                  8
                    Case 17-13030-MFW         Doc 311     Filed 02/26/19      Page 9 of 13



         17.         No later than five (5) days after the entry of this Order, the Debtors are instructed

to contact all parties known or reasonably believed to have expressed an interest in acquiring

some or all of the Property within the last twelve months.

         Procedures Related to Assumption and Assignment of Executory Contracts and
         Unexpired Leases

         18.         On or before five (5) business days after the entry of this Order, the Debtors shall

serve by first class mail, a notice of potential assumption, assignment and/or transfer of the

Designated Executory Contract, substantially in the form attached hereto as Schedule 3 (the

“Notice of Assumption and Assignment”) on all non-debtor parties to the Designated

Executory Contracts, provided, however, that the identification of a contract or lease in a Notice

of Assumption and Assignment does not constitute an admission by the Debtors that such

contract or lease is an executory contract or unexpired lease within the meaning of section 365 of

the Bankruptcy Code. The Debtors reserve all of their rights, claims and causes of action with

respect to the contracts and leases listed in a Notice of Assumption and Assignment. The Notice

of Assumption and Assignment shall identify whether a Designated Executory Contract is

included as part of the Property and the cure amount(s) the Debtors assert, based on the Debtor’s

records, must be paid in order to cure defaults outstanding under each Designated Executory

Contract to permit the Debtors to assume such contracts (the “Cure Amounts”), as of such date

(the “Cure Date”).           Additionally, if the Debtors identify additional executory contracts or

unexpired leases that may be assumed by the Debtors and assigned to Proposed Purchaser not set

forth in the original Notice of Assumption and Assignment, the Debtors may send a

supplemental notice (a “Supplemental Notice of Assumption and Assignment”) to the

applicable counterparty or counterparties to such additional executory contracts and unexpired

leases, provided, however, that a counterparty to an Assumed Contract shall not be barred from



{BAY:03428727v10}                                  9
                Case 17-13030-MFW           Doc 311   Filed 02/26/19     Page 10 of 13



seeking additional amounts on account of any defaults occurring between the service of the Cure

Notice and the assumption of the contract.

         19.        Unless the non-debtor counterparty to a Designated Executory Contract files an

objection (the “Cure Amount/Assignment Objection”) to any of (a) the Cure Amount relating

to a Designated Executory Contract, or (b) the proposed assumption and assignment of a

Designated Executory Contract no later than three (3) days before the Auction (collectively,

the    “Cure/Assignment         Objection    Deadline”)   and   serves   a   copy   of   the   Cure

Amount/Assignment Objection so as to be actually received no later than the Cure/Assignment

Objection Deadline by the Notice Parties, then such non-debtor counterparty shall (a) forever be

barred from objecting to the Cure Amount and asserting any additional cure or other amounts as

of the Cure Date, with respect to a Designated Executory Contract, and the Debtors shall be

entitled to rely solely upon the Cure Amount, and (b) if the Designated Executory Contract is

part of the Property, and the Proposed Purchaser is the Purchaser, be deemed to have consented

to the assumption, assignment and/or transfer of such Designated Executory Contract to the

Proposed Purchaser, and shall be forever barred and estopped from asserting or claiming against

the Debtors, the Proposed Purchaser or such other Purchaser or any other assignee of the relevant

Designated Executory Contract that any additional amounts are due or defaults exist, or

conditions to assumption, assignment, and/or transfer must be satisfied, as of the Cure Date,

under such Designated Executory Contract.

         20.        If an objection challenges a Cure Amount, the objection must set forth the pre-

petition cure amount being claimed by the objecting party (the “Claimed Cure Amount”) with

appropriate documentation in support thereof. Upon receipt of an objection to a Cure Amount,

the Debtors may, in their sole discretion, hold an amount equal to the Claimed Cure Amount in




{BAY:03428727v10}                              10
                Case 17-13030-MFW          Doc 311     Filed 02/26/19     Page 11 of 13



reserve in an account with Wells Fargo Bank, N.A., as Indenture Trustee, pending further order

of the Court or agreement between the Debtors and the objecting party. If the Debtors hold the

Claimed Cure Amount in reserve, the Debtors may assume and assign the Designated Executory

Contract subject to such objection without further delay.

         21.        In the event that the Proposed Purchaser is not the Purchaser for the Property and

for the Designated Executory Contract identified in the Notice of Assumption and Assignment,

immediately after the conclusion of the Auction for the Property, the Debtors will serve a notice

identifying the Purchaser on the non-debtor counterparties to the Designated Executory Contract

identified by such Purchaser. The non-debtor counterparties to such Designated Executory

Contracts may, at or prior to the Sale Hearing, object to the assumption, assignment and/or

transfer of such Designated Executory Contract to Purchaser solely on the issue of whether

Purchaser can provide adequate assurance of future performance as required by section 365 of

the Bankruptcy Code. Any non-debtor party to a Designated Executory Contract that does not

object to the assignment of its respective Designated Executory Contract shall be deemed to have

consented to the assumption and assignment of such Designated Executory Contract to

Purchaser. Nothing in this paragraph shall extend or shorten or otherwise affect the Cure

Amount/Assignment Objection Deadline.

         22.        The Notice of Assumption and Assignment to be issued in connection with the

proposed sale of the Property, substantially in the form annexed hereto as Schedule 3, hereby is

approved.




{BAY:03428727v10}                               11
                Case 17-13030-MFW          Doc 311     Filed 02/26/19      Page 12 of 13



D.       Other Provisions

         23.        Copies of the Sale Motion, together with all exhibits and schedules thereto, this

Order, the Notice of Auction and Sale Hearing, and the Notice of Assumption and Assignment

will be available upon request from counsel to the Debtors, directed to:



                                   Nelson Mullins Riley & Scarborough LLP
                                            Attn: B. Keith Poston
                                               1320 Main Street
                                            Columbia, SC 29201
                                          Telephone: 803-255-9518
                                          Facsimile: 803-255-9038
                                   Email: keith.poston@nelsonmullins.com

                                                      - or -

                                                 Bayard, P.A.
                                              Attn: Evan T. Miller
                                        600 North King Street, Suite 400
                                            Wilmington, DE 19801
                                            Telephone: 302-655-500
                                           Facsimile: 302-658-6395
                                        Email: emiller@bayardlaw.com

         24.        The Sale Hearing may be adjourned, from time to time, without further notice to

creditors or other parties-in-interest other than by announcement of said adjournment before this

Court or on the agenda for the date scheduled for said hearing.

         25.        Subject to the provisions of the Purchase and Sale Agreement, the Bid Procedures

and this Order, the Debtors shall have the right, as they may reasonably determine in their

business judgment, to: (a) determine which bidders are Qualifying Bidders; (b) determine which

bids are Qualifying Bids; (c) determine which Qualifying Bid is the highest and best bid and

proposal and which is the next highest and best bid and proposal; (d) reject any bid that is (i)

inadequate or insufficient, (ii) not in conformity with the requirements of the Bid Procedures or




{BAY:03428727v10}                               12
                Case 17-13030-MFW           Doc 311     Filed 02/26/19     Page 13 of 13



the requirements of the Bankruptcy Code or (iii) contrary to the best interests of the Debtors and

their estates; (e) remove some portion of the Property from the Auction; (f) waive terms and

conditions set forth herein with respect to all potential bidders; (g) impose additional terms and

conditions with respect to all potential bidders and the Proposed Purchaser; (h) extend the

deadlines set forth herein; (i) adjourn or cancel the Auction or Sale Hearing in open court

without further notice; and (j) withdraw the Sale Motion at any time, with or without prejudice,

provided, however, in the event that the Sale Motion is withdrawn, all parties’ rights to argue

that the Break-Up Fee and Expense Reimbursements shall or shall not be payable are expressly

reserved. For the avoidance of doubt, the Proposed Purchaser is a Qualifying Bidder and the

transaction set forth in, and by virtue of, the Purchase and Sale Agreement, is a Qualifying Bid.

Likewise, BPCP and the Trustee are Qualifying Bidders.

         26.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7062, 9014, or otherwise, the terms and conditions of this order shall be immediately effective

and enforceable upon its entry, and no automatic stay of execution shall apply to this Order.

         27.        This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order.




         Dated: February 26th, 2019
         Wilmington, Delaware                              MARY F. WALRATH
{BAY:03428727v10}                                13        UNITED STATES BANKRUPTCY JUDGE
